Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

  RENZO BARBERI,

                  Plaintiff,

                  vs.

  COCONUT COURT MOTEL INC., a
  Florida Profit Corporation, d/b/a RELAX
  INN,
                Defendant.
  _______________________________/

                                           COMPLAINT

  Plaintiff, RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
  counsel, hereby files this complaint and sues COCONUT COURT MOTEL INC. d/b/a
  RELAX INN (“CCM”), (hereinafter, referred to as “Defendant”), for declaratory
  and injunctive relief; for discrimination based on disability; and for the
  resultant attorney's fees, expenses, and costs (including, but not limited to,
  court   costs    and   expert   fees),    pursuant   to   42   U.S.C.   §12181   et.   seq.,
  ("AMERICANS WITH DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.      This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendant’s violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE
  2.      The venue of all events giving rise to this lawsuit is located in Broward
  County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of


                                                1
Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 2 of 12



  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to Relax Inn (“Subject Facility”), Plaintiff suffered from a
  “qualified disability” under the ADA, and required the use of a wheelchair for
  mobility. Specifically, Plaintiff suffers from paraplegia due to a severed T4 and
  T5, and is therefore confined to his wheelchair. Plaintiff personally visited Relax
  Inn, but was denied full and equal access, and full and equal enjoyment of the
  facilities, services, goods, and amenities within Relax Inn, which is the subject of
  this lawsuit. The Subject Facility is an inn and Plaintiff wanted to obtain
  lodging but was unable to due to the discriminatory barriers enumerated in
  Paragraph 15 of this Complaint.


  4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
  rights of similarly situated disabled persons and is a “tester” for the purpose of
  asserting his civil rights and monitoring, ensuring and determining whether
  places of public accommodation are in compliance with the ADA.


  5.    Defendant, CCM is authorized to conduct business and is in fact
  conducting business within the State of Florida. The Subject Facility is located
  at 1851 South Federal Hwy, Fort Lauderdale, FL 33316. Upon information and belief,
  CCM is the lessee and/or operator of the Real Property and therefore held
  accountable of the violations of the ADA in the Subject Facility which is the
  matter of this suit. Upon information and belief, CCM is also the owner and
  lessor of the Real Property where the Subject Facility is located and therefore
  held accountable for the violations of the ADA in the Subject Facility which is
  the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

                                            2
Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 3 of 12



  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and
          prejudice denies people with disabilities the opportunity to compete on
          an equal basis and to pursue those opportunities for which this country
          is justifiably famous, and costs the United States billions of dollars in
          unnecessary expenses resulting from dependency and non-productivity.

                                          3
Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 4 of 12




  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the   full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. Relax
  Inn is a place of public accommodation by the fact it is an establishment that
  provides goods/services to the general public, and therefore, must comply with
  the ADA. The Subject Facility is open to the public, its operations affect
  commerce, and it is an inn. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R. 36.104.
  Therefore, the Subject Facility is a public accommodation that must comply
  with the ADA.


  11.     The Defendant has discriminated, and continues to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at Relax Inn located at 1851 South Federal Hwy, Fort
  Lauderdale, FL 33316, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et.
  seq.; and by failing to remove architectural barriers pursuant to 42 U.S.C.
  §12182(b)(2)(A)(iv).




                                               4
Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 5 of 12



  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendant’s failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendant is in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R.

  36.302 et. seq., and is discriminating against the Plaintiff with the following

  specific violations which Plaintiff personally encountered and/or has knowledge

  of:

           a) There are fifteen (15) standard parking spaces and one (1) non-compliant

              accessible parking space in the parking lot of the motel. The parking facility does

              not provide a compliant accessible parking space. 2010 ADA Standards 502.1




                                               5
Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 6 of 12



           b) The parking facility does not have the minimum number of compliant accessible

              parking spaces required. 2010 ADA Standards 208.2

           c) There is one (1) non-compliant accessible parking space located on the property.

              2010 ADA Standards 502.2

           d) The non-compliant accessible parking space is located furthest from the motel

              office main entrance and the north courtyard entrance. Parking spaces that serve a

              particular building or facility must be located on the shortest accessible route from

              parking to a main entrance. 2010 ADA Standards 208.3.1

           e) The non-compliant accessible parking space does not have the correct ground

              markings. Accessible parking spaces must be striped in a manner that is consistent

              with the standards of the controlling jurisdiction (FDOT) for other spaces and

              prominently outlined with blue paint, and must be repainted when necessary, to be

              clearly distinguishable as a parking space designated for persons who have

              disabilities. 2010 ADA Standards 502.6.1

           f) The cross slope of the non-complaint parking space is too steep. Parking spaces

              and access aisles serving them must comply with ground surfaces described in

              302. Access aisles must be at the same level as the parking spaces they serve.

              Changes in level are not permitted. The exception allows slopes not steeper than

              1:48 (2.1%) for drainage. 2010 ADA Standards 502.4

           g) There is no access aisle adjacent to the accessible parking space. An accessible

              parking space must have an adjacent access aisle. 2010 ADA Standards 502.2

           h) Access aisles serving car and van parking must extend the full length of the

              parking spaces they serve, be marked so as to discourage parking in them and



                                                6
Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 7 of 12



              striped diagonally to designate it as a no-parking zone. 2010 ADA Standards

              502.3.2, 502.3.3

           i) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2010 ADA Standards 502.2

           j) There is currently no existing accessible route to help persons with disabilities

              safely maneuver through the parking facility as required in 2010 ADA Standards

              502.3

           k) Existing facility does not provide a compliant accessible route to the main

              entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1, 502

           l) There is a vertical change in level (step) from the driveway parking lot surface up

              to the landing in front of motel office door creating a barrier for persons with

              mobility disabilities. 2010 ADA Standards 303.2, 404.2.4

           m) There is a vertical change in level (step) from the landing surface up to the motel

              office door creating a barrier for persons with disabilities from safely entering the

              rental office. 2010 ADA Standards 303.2, 404.2.4

           n) There is a vertical change in level (step) from the interior building sidewalk

              ground surface up to the motel room door entrances creating a barrier for persons

              with disabilities from safely entering the rooms. 2010 ADA Standards 303.2

           o) The motel doors have non-compliant knob type door hardware. Operable parts

              must be operable with one hand and shall not require tight grasping, pinching, or

              twisting of the wrist. 2010 ADA Standards 309.4




                                                7
Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 8 of 12



           p) There are no compliant ramps for persons with mobility disabilities to gain access

              to the motel rooms. 2010 ADA Standards 303.2, 404.2

           q) There is no compliant accessible motel guest room. In transient lodging facilities,

              guest rooms with mobility features must be provided in accordance with Table

              224.2 which states if facility has between 1-25 guest rooms one accessible room is

              required. 2010 ADA Standards 224.2

           r) All buildings, structures, or facilities licensed as a motel, motel, or condominium

              pursuant to chapter 509, F.S., a number of rooms equaling at least 5 percent of the

              guest rooms minus the Total Number of Required (accessible) Rooms required by

              Table 224.2 must provide special accessibility features of 806.4. 2010 ADA

              Standards 224.2, 806.2, 2015 Florida Accessibility Code 224.6.3

           s) There is no compliant accessible route to the guest swimming pool. At least one

              accessible route shall connect accessible buildings, accessible facilities, accessible

              elements, and accessible spaces that are on the same site. 2010 ADA Standards

              206.2.2

           t) The swimming pool does not have a pool lift, transfer space or sloped entry to

              allow a person with disabilities to access the pool. At least one accessible means

              of entry must be provided for swimming pools that have less than 300 linear feet

              of swimming pool wall. Accessible means of entry are swimming pool lifts and

              sloped entries. 2010 ADA Standards 242.2

  16.   Upon information and belief there are other current violations of the ADA
  at Relax Inn. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by




                                                8
Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 9 of 12



  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendant was required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendant has failed to comply with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendant, pursuant to 42 U.S.C.
  §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


                              REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendant and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendant is in violation of the ADA;

                                            9
Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 10 of 12




  22.   That this Honorable Court enter an Order requiring Defendant to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendant to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendant to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.


  Dated this July 23, 2020.


  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff, RENZO BARBERI




                                           10
Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 11 of 12



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

  RENZO BARBERI,

              Plaintiff,

              vs.

  COCONUT COURT MOTEL INC., a
  Florida Profit Corporation, d/b/a RELAX
  INN,

            Defendant.
  _______________________________/

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 23, 2020, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff RENZO BARBERI




                                            11
Case 0:20-cv-61494-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 12 of 12



                                 SERVICE LIST:

    RENZO BARBERI, Plaintiff, vs. COCONUT COURT MOTEL INC., a Florida Profit
                        Corporation, d/b/a RELAX INN

              United States District Court Southern District of Florida

                                     CASE NO.



  COCONUT COURT MOTEL INC. d/b/a RELAX INN

  REGISTERED AGENT:

  LLEB AGENT SERVICES, INC.
  111 N. MAGNOLIA AVE., SUITE 1400
  ORLANDO, FL 32801

  VIA PROCESS SERVER




                                         12
